                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: I! ~ ( l q        lI

 JOHN CURTIS RICE,

                              Plaintiff,
                                                              No. 19-CV-5648 (RA)
                         V.
                                                                       ORDER
 COINTELEGRAPH MEDIA USA INC.,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         On November 1, 2019, the Clerk of Court entered a certificate of default. If Plaintiff

intends to move for default judgment, he shall do so by December 2, 2019.

SO ORDERED.

Dated:      November 18, 2019
            New York, New York
                                                                   /.L .
                                                                   f         _,?"-,»
                                                                                       ,$',,.,




                                                   Ronnie    r s
                                                   United St tes District Judge
